Citation Nr: 1811217	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-24 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 21, 2012, for the award of a 
100 percent disability rating for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for left ear hearing loss.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard Gabriel, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from April to August 2000 and from February 2003 to July 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and March 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In the December 2010 rating decision, the RO granted service connection for PTSD, panic disorder with agoraphobia, and depressive disorder, and assigned a 30 percent disability rating, effective August 26, 2010.  In a January 2011 rating decision, the RO increased this psychiatric disability rating to 50 percent, effective August 26, 2010.  

In a May 2012 rating decision, the RO re-characterized the psychiatric disability as PTSD, chronic, to include cognitive disorder.   In an August 2012 rating decision, the RO increased this psychiatric disability to 100 percent, effective June 21, 2012.  

In the March 2014 rating decision, the RO confirmed and continued the previous denial for bilateral hearing loss and denied entitlement to a TDIU.  

In a Notice of Disagreement (NOD) received in May 2013, the Veteran's representative noted the Veteran's disagreement with the August 2012 rating decision and indicated his request for 100 percent disability rating from the date of his first application of service connection for PTSD in 2005.  Accordingly, the Board construes this NOD as a disagreement with the effective date of the award and a request for an increased rating for the Veteran's service connected psychiatric disability prior to June 21, 2012.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) in November 2017.  A copy of the transcript has been reviewed and associated with the claims file.  

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  38 U.S.C. §5108; 38 C.F.R. § 3.156(a).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2017).  In this case, the last prior denial of service connection for bilateral hearing loss was issued by the RO in an October 2007 rating decision.  
At the time of the October 2007 rating decision, all of the Veteran's service military personnel records were not associated with the claims file.  After a review of the evidence, the Board finds that military personnel records relevant to the issue of service connection for bilateral hearing loss have been added to the record since the last prior decision.  As such, the Board will reconsider the claim of service connection for bilateral hearing loss on a de novo basis, without the need for new and material evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied in an October 2007 rating decision.  The Veteran was notified of this denial and his procedural rights in a letter dated in October 2007.  The Veteran did not submit a Notice of Disagreement and no new and material evidence was received within one year of the October 2007 rating decision.  

2.  The Veteran re-filed his claim of service connection for PTSD in August 2010.  The RO granted service connection and ultimately awarded a 100 percent disability rating, effective June 21, 2012, and a 50 percent disability rating, effective August 26, 2010.  

3.  The Veteran's PTSD has been manifested by total occupational and social impairment due to his intermittent inability to perform activities of daily living.  

4.  The Veteran's current right ear hearing loss for VA purposes has been shown to be the result of noise exposure during military service.  

5.  The evidence of record does not demonstrate that the Veteran had a left ear hearing loss at any time since the filing of this claim.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 26, 2010, for the award of service connection for PTSD have not been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.159, 3.160, 3.400 (2017).  

2.  As of August 26, 2010, the criteria for an initial rating of 100 percent for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).  

3.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1131 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).  

4.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  With regard to the issue of service connection for bilateral hearing loss, VA sent the Veteran a notification letter dated in November 2005.  With regard to the issue of an effective date earlier than June 21, 2012, for the award of a 100 percent disability rating for PTSD, the claim stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Veteran's service treatment records and post-service treatment records have been obtained.  The record reveals that the Veteran receives disability benefits from the Social Security Administration (SSA) and these records are not associated with the claims file.  With regard to the issue of entitlement to service connection for a left ear hearing loss, as discussed below, there is no indication that the Veteran has been diagnosed with a left ear hearing loss throughout the time period on appeal.  With regard to the issue of entitlement to an earlier effective date for service connection for PTSD, the outcome turns on the date the Veteran filed his claim. 
The Veteran has not identified any additional evidence that could show an earlier date for his claim for PTSD or identify a left ear hearing loss.  Thus, further assistance obtaining the Veteran's SSA records would not likely aid the Veteran in prevailing in his appeal.  Additionally, the Veteran was afforded VA examinations in February 2007, November 2010, March 2012, June 2012, February 2014, and March 2014.  

As such, the Board will proceed to the merits.

Legal Criteria, Factual Background, and Analysis

I.  PTSD

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

In the case of an initial increased rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

If there is a question as to which two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017). 

The Veteran's PTSD has been rated under Diagnostic Code 9411.  Under the General Rating Formula, a 100 percent disability rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

It is well established that the effective date for a reopened claim, after a final adjudication, shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F. 3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 
5 Vet. App. 215, 216-17 (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the claim).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

In the present case, the Veteran filed a claim of service connection for PTSD in October 2005.  This issue was adjudicated in a final rating decision in October 2007.  The Veteran was notified of this decision and his appellate and procedural rights in a letter dated in October 2007.  The Veteran did not submit a Notice of Disagreement (NOD) and/or submit any additional evidence within the one-year appeal period.  Thus, the decision denying service connection for PTSD became final in October 2008.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran re-filed his claim for service connection for PTSD and it was received by the RO on August 26, 2010.  Service connection for PTSD was awarded in a December 2010 rating decision, effective August 26, 2010.  Accordingly, the current time period on appeal is from August 26, 2010, to the present.  

The Veteran's PTSD has been assigned an initial 50 percent rating from August 26, 2010, to June 20, 2012, and an initial rating of 100 percent thereafter.  For the reasons set forth below, the Board finds that a 100 percent disability rating is warranted from August 26, 2010, to the present.  

The Veteran submitted multiple letters from D.B., licensed clinical social worker at the Vet Center, and S.B., a treating counselor at the University of North Carolina, Greensboro (UNCG).  

In a letter dated in October 2011, D.B. indicated that the Veteran had been seen at the Vet Center since August 2009 and attended individual therapy focused on coping with his military PTSD symptoms.  D.B. stated that the Veteran had chronic readjustment problems from the traumas that he experienced in Iraq as a combat medic.  The Veteran had no social life, could not keep his job, had to drop out of school several times due to severe PTSD symptoms, and had significant difficulty maintaining primary relationships with others and his family members.  He was medication resistant and had to rely on his service dog for his frequent and debilitating attacks.  

The Veteran's PTSD symptoms included hyper-vigilance, anxiety, panic attacks, avoidance of people, places, and activities that trigger re-experiencing of his wartime traumas, intrusive thoughts, night sweats, sleep difficulties with nightmares, problem with trust and anger, emotional numbing with depressed mood, survivors guilt, isolation and avoidance of social contact and startled reactions to loud noises.  The Veteran had chronic thoughts of his own death and situational related homicidal thoughts with no specific target or plans and intents.  He lived an avoidant lifestyle due to his PTSD symptoms, which severely impacted his ability to maintain relationships and social activities.  Due to his PTSD symptoms, he was not likely to work and may only finish college with many long interruptions in his studies.  

In a letter received in March 2012, S.B., the Veteran's treating counselor at UNCG indicated that she had been working with the Veteran for several years.  Over that time, S.B. had witnessed the Veteran struggle with his PTSD.  Due to the Veteran's issues keeping him housebound, he had to withdraw from classes at UNCG during multiple semesters.  During the brief periods when he was able to attend classes, he would struggle with anxiety and panic attacks at school and have to move to a secluded area.  S.B.'s office helped the Veteran through a suicidal period a few years prior.  The campus police were dispatched to his home during the spring 2011 semester due to his repeated absences from school.  S.B. indicated that she noticed the Veteran struggling with hygiene such as haircuts, shaving, and nail trimming.  The majority of time the Veteran appears disheveled.  The Veteran was only taking one class at that time and struggling horribly with that small amount of social contact.  

A VA examination was performed in March 2012.  The examiner assessed the Veteran with PTSD and a cognitive disorder and indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran's PTSD symptoms included sleep difficulty, irritability, difficulty concentrating, hypervigilance, exaggerated startled response, anxiety, mild memory loss such as forgetting names, directions, or recent events, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner concluded that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other areas of functioning.  

After a review of the relevant evidence, the Board finds that a 100 percent rating for the Veteran's PTSD is warranted throughout the pertinent time of this appeal, or from August 26, 2010, to the present.  Specifically, D.B., a licensed clinical social worker at the Vet Center, indicated that the Veteran had no social life, could not keep a job, and had chronic thoughts of his own death and homicidal thoughts.  Furthermore, S.B., the Veteran's counselor at UNCG, indicated that the Veteran struggled with hygiene and often appeared disheveled.  The Board finds that this behavior is indicative of social and occupational impairment due to persistent danger of hurting self or others and intermittent inability to perform activities of daily living, including attending classes at UNCG on a regular basis and maintenance of personal hygiene.  

The Board acknowledges the March 2012 VA examiners conclusions that the Veteran had occupational and social impairment with reduced reliability.  However, the Board finds that the PTSD symptoms described by S.B. and D.B. are more nearly approximated by a disability picture consistent with total occupational and social impairment.  

Accordingly, the Board finds that the Veteran's PTSD warrants a rating of 
100 percent (maximum schedular) throughout the pertinent time period of this claim.  Furthermore, the Board finds that the pertinent time period of this claim is August 26, 2010, to the present, which is the date the VA received the Veteran's 
re-filed claim of service connection for PTSD.  

II.  Hearing Loss

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for 
VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

In the present case, the Veteran asserts that he has bilateral hearing loss and it was incurred as a result of service.  

A review of the Veteran's military personnel records indicate that he was a combat medic in Iraq from February 2003 to July 2004.  His service treatment records indicated that he was routinely exposed to noise and noted a change in hearing from his April 2000 and June 2004 audiograms.  Accordingly, in service noise exposure has been established as consistent with the types, places, and circumstance of his active duty service.  

A VA treatment record dated in March 2005 indicated that the Veteran had mild sensorineural hearing loss in his right ear and normal left ear hearing.  VA examinations were performed in February 2007 and February 2014.  The February 2007 examiner indicated that the Veteran's right ear hearing was not disabling per 38 C.F.R. § 3.385 and his left ear hearing was clinically normal.  The February 2014 examiner indicated that the Veteran exhibited normal hearing in both ears.  

The Veteran submitted a private audiogram dated in March 2014 and a statement by the audiologist dated in September 2014.  The audiologist indicated that the Veteran had normal hearing sensitivity in his left ear from 250 Hertz (Hz) to 8000 Hz.  With regard to his right ear, he had sensorineural hearing loss at 4000 Hz.  Specifically, the audiogram reveals the auditory threshold at 40 decibels at the 4000 Hz level.  Furthermore, the audiologist administered a controlled speech test and the speech recognition scores were 80 percent in the right ear and 95 percent for the left ear.  The Veteran reported that an IED [improvised explosive device] exploded by his right side and his right ear started to bleed in service.  He was issued a hearing aid for the right ear in 2005.  The audiologist concluded that the Veteran's hearing loss was consistent with high level noise exposure.  

After a review of the evidence, the Board finds that service connection is warranted for hearing loss in the right ear.  In this regard, the evidence reveals that the Veteran was exposed to loud noises in service and exhibited a shift in hearing as portrayed when comparing his April 2000 and August 2004 audiograms.  Furthermore, the March 2014 audiogram shows a right ear hearing loss for VA disability purposes.  Furthermore, in a letter dated in September 2014, the audiologist indicated that the Veteran's hearing loss was consistent with high level noise exposure.  Given that there is no indication that the Veteran was exposed to high level noise after service, and the Veteran was assessed with mild sensorineural hearing loss within one year after service, the Board finds that the Veteran's current right ear hearing loss is the result of his noise exposure in service.  

The Board finds that service connection is not warranted for hearing loss in the left ear.  In this regard, the evidence does not indicate that the Veteran has been diagnosed with left ear hearing loss at any time during the period on appeal.  Indeed, the audiograms and speech recognition tests of record do not show a left ear hearing loss disability in accordance with § 3.385.  While in-service noise exposure is established, the evidence does not show that he has a current left ear hearing loss for VA purposes.  The Board acknowledges the Veteran's research submitted and testimony indicating that he cannot translate language based on his exposure to noise and jet fuel during service.  However, absent a showing of a current disability, service connection cannot be granted per regulation the Board will not address this argument further.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  
As such, the first criterion for establishing service connection for left ear hearing loss has not been met.  38 C.F.R. § 3.303.  

In sum, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current right ear hearing loss for VA purposes is the result of military service.  In cases where the evidence is in relative equipoise, the claimant prevails and service connection for tinnitus is warranted.  See Gilbert, 1 Vet. App. at 53-54.  However, the Board finds that the preponderance of the evidence is against the claim for service connection for left ear hearing loss, the benefit-of-the doubt doctrine does not apply, and the claim of service connection for left ear hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An earlier effective date of August 26, 2010, but before, for the award of a 
100 percent disability rating for PTSD is granted.  

Service connection for right ear hearing loss is granted.  

Service connection for left ear hearing loss is denied.  


REMAND

The Veteran filed a claim for entitlement to a TDIU in November 2011.  As of August 26, 2010, service connection is in effect for PTSD and rated as 100 percent disabling.  

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); see also Gazelle v. Shulkin, 
868 F.3d. 1006, 1012 (Fed. Cir. 2017) (holding that "§ 1114(s)(1) unambiguously requires the veteran's additional disabilities be rated at least at sixty percent based upon the combined[-]ratings table and not the addition of individual disability ratings as argued").

In this Board decision, service connection was granted for a right ear hearing loss disability.  Accordingly, the Board finds that a decision on the issue of entitlement to a TDIU, or more specifically a SMC, must be deferred until the right ear hearing loss is assigned a disability rating by the RO.  

Accordingly, the case is REMANDED for the following action:

After the issuance of a disability rating for the Veteran's now service-connected right ear disability, readjudicate the issue of entitlement to a TDIU.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence and afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


